DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 11 – 13 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Li et al (CN 107720498).
In re Claims 1 – 3, Li et al discloses an elevator cab air purification device (figs 1), comprising: 
a housing (111) including an inlet (113), an outlet (118), and at least one air pathway between the inlet and the outlet (apparent); 
a fan module (112) that is situated to cause air flow into the housing through the inlet, through the housing, and out of the housing through the outlet, 
wherein the air flow through the housing includes air flow along the at least one pathway in at least a first direction (annotated, below); 

    PNG
    media_image1.png
    404
    710
    media_image1.png
    Greyscale

an air purifier (115: “ultraviolet or ozone”) situated within the housing and configured to purify air that flows along the at least one pathway to thereby purify the air before the air exits the housing through the outlet; wherein 
the air purifier comprises a source of radiation; and wherein
the source of radiation comprises a light that emits ultraviolet light.  
In re Claims 11 – 13, Li et al discloses a method (figs 7, 9) of purifying air in an elevator cab using a housing including an inlet, an outlet, and at least one air pathway between the inlet and the outlet, the method comprising: 
causing air flow into the housing through the inlet, through the housing, and out of the housing through the outlet (step S701), wherein the air flow through the housing includes air flow along at the least one pathway in at least a first direction;
purifying air that flows along the at least one pathway (step S702 “provided with the control command setting, to direct the control instruction of the set threshold condition”) before the air exits the housing through the outlet; wherein
purifying the air that flows along the at least one pathway comprises irradiating (115) the air; wherein
irradiating the air comprises exposing the air to ultraviolet light “can be ultraviolet sterilization”.  


Claims 1 – 4 and 11 – 14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kim et al (KR 20070096412).
In re Claims 1 – 4 Kim et al discloses an elevator cab air purification device (figs 1 – 4: (10)), comprising: 
a housing (12) including an inlet (11), an outlet (13), and at least one air pathway (as seen in fig 4)) between the inlet and the outlet; 
a fan module (141) that is situated to cause air flow into the housing through the inlet, through the housing, and out of the housing through the outlet, wherein the air flow through the housing includes air flow along the at least one pathway in at least a first direction; 
an air purifier (142) situated within the housing and configured to purify air that flows along the at least one pathway to thereby purify the air before the air exits the housing through the outlet (bottom of page 12/20); 
the air purifier comprises a source of radiation (fig 3: (142), and wherein
the source of radiation comprises a light that emits ultraviolet light.  
In re Claim 4, Kim et al discloses wherein the at least one pathway comprises a plurality of pathways; 
the airflow through the housing includes airflow along at least one other of the pathways in a second, different direction (annotated, below); and 

    PNG
    media_image2.png
    424
    892
    media_image2.png
    Greyscale


each of the pathways includes a light (142) that emits the radiation along at least portion of a length of the pathway.  
In re Claim 11 – 14, Kim et al discloses a method of purifying air in an elevator cab using a housing including an inlet, an outlet, and at least one air pathway between the inlet and the outlet, the method comprising: 
causing air flow into the housing through the inlet, through the housing, and out of the housing through the outlet, wherein the air flow through the housing includes air flow along at the least one pathway in at least a first direction;
purifying air that flows along the at least one pathway before the air exits the housing through the outlet (page 13/20, lns 1 – 9); wherein  
purifying the air that flows along the at least one pathway comprises irradiating the air (page 14/20, lns 39 – 42); and wherein 
irradiating the air comprises exposing the air to ultraviolet light (UV lamp, 142) (page 15/20).  
In re Claim 14, Kim et al discloses wherein the at least one pathway comprises a plurality of pathways; 
the airflow through the housing includes airflow along at least one other of the pathways in a second, different direction (as seen in the annotated figures, above); and 
irradiating the air comprises exposing the air flow along each of the pathways to light (UV lamp (142)) along at least portion of a length of the pathway.  

Claims 1 – 7, 9 – 15, 17, 19 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Liu et al (CN 105923511).
In re Claims 1 – 7, 9 – 15, 17, 19 and 20 Liu et al discloses an elevator cab (1) air purification device (figs 1 – 3: (3)), comprising: 
a housing (4) including an inlet (7), an outlet (19), and at least one air pathway between the inlet and the outlet (apparent); 
a fan module (8) that is situated to cause air flow into the housing through the inlet, through the housing, and out of the housing through the outlet, wherein the air flow through the housing includes air flow along the at least one pathway in at least a first direction (annotated, below); and 

    PNG
    media_image3.png
    547
    714
    media_image3.png
    Greyscale

an air purifier (linear UV lamp (15)) situated within the housing and configured to purify air that flows along the at least one pathway to thereby purify the air before the air exits the housing through the outlet (19);  
wherein the air purifier comprises a source of radiation (linear UV lamp (15)); wherein
the source of radiation comprises a light that emits ultraviolet light (linear UV lamp (15)); wherein
the at least one pathway comprises a plurality of pathways (as a serpentine flow occurs through the housing); 
the airflow through the housing includes airflow along at least one other of the pathways in a second, different direction (annotated, above); and 
each of the pathways includes a light (UV lamp 15) that emits the radiation along at least portion of a length of the pathway; 
As can be seen in the figure 2, the lamp (15) is transverse to at least four sections of the housing. 
wherein the first direction is opposite the second direction (as can be seen, above);

wherein the elevator cab includes a plurality of vertically oriented walls (2) between a floor and a ceiling, the housing (4) is situated parallel to and against at least one of the walls, the first direction corresponds to air flow away from the ceiling and toward the floor, and the second direction corresponds to air flow away from the floor and toward the ceiling;  

    PNG
    media_image4.png
    739
    812
    media_image4.png
    Greyscale


wherein the housing includes a plurality of baffles (11) that define the pathways within the housing;
wherein the housing (4) is configured to be situated against a corner of an interior of the elevator cab (as seen in fig 1); and  
wherein the housing is configured as a portion of an interior cab wall, a raised panel or a cabinet (4).
In re Claims 11 – 17, 19 and 20, Liu et al discloses a method (page 8 – 13, lns 3 – 12) of purifying air in an elevator cab (1) using a housing (4) including an inlet (7), an outlet (19), and at least one air pathway between the inlet and the outlet (apparent), the method comprising: 
causing air flow (via fan module (8)) into the housing through the inlet, through the housing, and out of the housing through the outlet, wherein the air flow through the housing includes air flow along at the least one pathway in at least a first direction (annotated, above); and 
purifying air (via linear UV lamp (15)) that flows along the at least one pathway before the air exits the housing through the outlet (19);
wherein purifying the air that flows along the at least one pathway comprises irradiating the air (via UV lamp 15);  
wherein irradiating the air comprises exposing the air to ultraviolet light (via UV lamp 15);
wherein the at least one pathway comprises a plurality of pathways (as seen in fig 2);
wherein the airflow through the housing includes airflow along at least one other of the pathways in a second, different direction (apparent, as the baffles create a serpentine flow path); and
irradiating the air comprises exposing the air flow along each of the pathways to light (UV lamp 15) along at least portion of a length of the pathway; 
wherein the first direction is opposite the second direction (as seen, in annotated figure 2, above); wherein
wherein the elevator cab includes a plurality of vertically oriented walls (2) between a floor and a ceiling, the housing (4) is situated parallel to and against at least one of the walls (as seen in annotated figure 1, above), the first direction corresponds to air flow away from the ceiling and toward the floor, and the second direction corresponds to air flow away from the floor and toward the ceiling;  
wherein the housing includes a plurality of baffles (11) that define the pathways within the housing;
wherein the housing (4) is configured to be situated against a corner of an interior of the elevator cab (as seen in fig 1); and  
wherein the housing is configured as a portion of an interior cab wall, a raised panel or a cabinet (4).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al (CN 105923511) in view of Yan Sang Hyun (KR 2010/0088386).
In re Claim 8, the elevator cab purification system of Liu et al has been discussed, but lacks wherein the fan module comprises a plurality of fans, and at least one of the plurality of fans is situated in a different location of the housing than at least one others of the plurality of fans.
Yan Sang Hyun teaches an air circulation and cleaning system for an elevator (fig 1: (1)); the system comprising:
inlet filters (21) formed on a lower duct (2) of side ducts (3), connected to a blower box (5)
the blower box (5) comprising a plurality of fans (51); and connected to a filter box (4);
the filter box (4) comprising a plurality of filters (41) such that filtered air is supplied through a ventilation port (42) (page 9/11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al, as taught by Yan Sang Hyun, such that the fan module comprises a plurality of fans, and at least one of the plurality of fans is situated in a different location of the housing than at least one others of the plurality of fans, for the benefit of providing an even flowrate across filter media, and more evenly loading the filter media than could be accomplished with a single fan, improving air quality.
In re Claim 18, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
In re Claim 18, see above, in re Claim 8, wherein causing the air flow comprises using a fan module, the fan module comprises a plurality of fans, and at least one of the plurality of fans is situated in a different location of the housing than at least one others of the plurality of fans.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Fritzam et al (US 2,310,414) who discloses a ventilation system for an elevator car, wherein, if desired, ultraviolet lamps may be arranged in the plenum chamber to sterilize the air blown into the car from the blower.  One of these lamps, designated 94, is illustrated directly beneath air discharge opening 34; this lamp being of tubular form and mounted in fixtures 95 (page 2, col 2, lns 18 - 25).

    PNG
    media_image5.png
    358
    553
    media_image5.png
    Greyscale
 :

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762